                     Case 1:19-cv-01068-VSB Document 21-2 Filed 10/22/19 Page 1 of 1



    Date        Client Name         Project                                         Description                                    Hours    Rate      Amount
1/22/2018    Flair Beverages Inc. Louis_Leon   Investigations and drafted BCL notices.                                                1.6   $225.00    $360.00

2/8/2018     Flair Beverages Inc. Louis_Leon   Investigation on redemption center and drafted additional bcl                          0.9   $225.00    $202.50

2/9/2018     Flair Beverages Inc. Louis_Leon   Attn to file.                                                                          0.8   $225.00    $180.00

2/12/2018    Flair Beverages Inc. Louis_Leon   Legal strategy session with AK.                                                        0.6   $225.00    $135.00

2/14/2018    Flair Beverages Inc. Louis_Leon   Investigate Defendant Ramon in light of new information.                               0.5   $225.00    $112.50

3/19/2018    Flair Beverages Inc. Louis_Leon   Drafting pleadings                                                                     1.5   $225.00    $337.50

3/27/2018    Flair Beverages Inc. Louis_Leon   Finalize complaint, summons, and BCL drafts                                            1.3   $225.00    $292.50
                                               Review pleadings, pdf pleadings, file, save, record disbursements and await
2/4/2019     Flair Beverages Inc. Louis_Leon                                                                                          1.5   $225.00    $337.50
                                               issuance of summons
5/10/2019    Flair Beverages Inc. Louis_Leon   Attn to file and draft financial calculations                                          1.3   $225.00    $292.50

5/13/2019    Flair Beverages Inc. Louis_Leon   Attn to email from counsel with settlement offer.                                      0.1   $225.00     $22.50

5/20/2019    Flair Beverages Inc. Louis_Leon   Exchanged emails with counsel re settlement offer and scheduling phone call.           0.3   $225.00     $67.50

5/20/2019    Flair Beverages Inc. Louis_Leon   Exchanged emails with mediator re mediation and settlement.                            0.2   $225.00     $45.00

5/22/2019    Flair Beverages Inc. Louis_Leon   Phone call with client re mediation and settlement.                                    0.8   $225.00    $180.00
                                               Preparation for mediation, phone calls with mediator and counsel, and phone calls
5/23/2019    Flair Beverages Inc. Louis_Leon                                                                                          3.5   $225.00    $787.50
                                               with client re same.
6/1/2019     Flair Beverages Inc. Louis_Leon   Attn to Court Order re settlement.                                                     0.1   $225.00     $22.50
                                               Drafted joint letter to Court requesting 30-day extension of time to file joint
7/3/2019     Flair Beverages Inc. Louis_Leon                                                                                          0.3   $225.00     $67.50
                                               motion for settlement approval.
7/27/2019    Flair Beverages Inc. Louis_Leon   Drafting settlements.                                                                  1.2   $225.00    $270.00
                                               Drafted joint letter to Court with extension of time to submit settlement and
9/5/2019     Flair Beverages Inc. Louis_Leon                                                                                          0.2   $225.00     $45.00
                                               Cheeks Motion.
9/21/2019    Flair Beverages Inc. Louis_Leon   Revised settlement agreements and talked with client re same.                          1.9   $225.00    $427.50

10/16/2019   Flair Beverages Inc. Louis_Leon   Drafted joint status report to Court.                                                  0.3   $225.00     $67.50

10/18/2019   Flair Beverages Inc. Louis_Leon   Attn to file and drafting cheeks motion.                                               1.6   $225.00    $360.00
                                               Drafted joint letter to Court re extension of time and exchanged emails with
10/18/2019   Flair Beverages Inc. Louis_Leon                                                                                          0.4   $225.00     $90.00
                                               counsel re same.
                                               Finalized cheeks motion with related exhibits and exchanged emails with counsel
10/22/2019   Flair Beverages Inc. Louis_Leon                                                                                          2.4   $225.00    $540.00
                                               re finalized draft.
SUBTOTAL                                                                                                                             23.3             $5,242.50
GRAND TOTAL                                                                                                                          23.3             $5,242.50
